                     Case 19-70763-SCS         Doc 31      Filed 12/26/19 Entered 12/26/19 08:32:07                  Desc Main
                                                          Document      Page 1 of 5




                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                NORFOLK DIVISION
                            In re:

                            ROGERS A. FOSTER,                                               CHAPTER 13

                                             DEBTOR.                                        CASE NO. 19-70763-SCS


                            WELLS FARGO BANK, N.A.,

                                         MOVANT,
                            vs.
                            ROGERS A. FOSTER
                            and R. CLINTON STACKHOUSE, JR., TRUSTEE,

                                             RESPONDENTS.

                                                      ORDER GRANTING MODIFICATION OF STAY

                                    The Motion of the Movant, Wells Fargo Bank, N.A., to amend the Automatic Stay having
                            been properly served, and upon agreement by Counsel,

                                     It appears that Debtor is in possession of a certain real property located at 218 Crown Arch,
                            Suffolk, VA 23435, and more particularly described as follows:

                                             ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND, WITH
                                             THE BUILDINGS AND IMPROVEMENTS THEREON AND THE
                                             APPURTENANCES       THEREUNTO    BELONGING,      LYING,
                                             SITUATE AND BEING IN THE CITY OF SUFFOLK, VIRGINIA,
                                             AND KNOWN, NUMBERED AND DESIGNATED AS LOT 85, AS
                                             SHOWN ON THAT CERTAIN PLAT ENTITLED "SUBDIVISION
                                             PLAT OF SUFFOLK MEADOWS PHASE TWO, NANSEMOND
                                             BOROUGH, SUFFOLK, VIRGINIA", DATED MARCH 3, 2000,
                                             AND MADE BY SURVEY ASSOCIATES, LTD., LAND
                                             ENGINEERING CONSTRUCTION SURVEYING CHESAPEAKE,
                                             VIRGINIA 23321, WHICH PLAT IS DULY OF RECORD IN THE
                                             CLERK© S OFFICE OF THE CIRCUIT COURT OF THE CITY OF
                                             SUFFOLK, VIRGINIA, IN PLAT CABINET 3, SLIDES 26-D, 26-E,
                                             27-A, 27-B AND 27-C, REFERENCE TO WHICH IS HEREBY
                                             MADE FOR A MORE PARTICULAR DESCRIPTION OF THE
                                             SUBJECT PROPERLY.


                                             Commonly known as: 218 Crown Arch, Suffolk VA 23435
                                                                              Tax ID: <redacted>


                                     Upon consideration of the foregoing, it is ORDERED
         

   

   



 !"#$ %&$

  ''

() * (+, 

-. ./!'0!

1 "."2"
Case 19-70763-SCS        Doc 31    Filed 12/26/19 Entered 12/26/19 08:32:07               Desc Main
                                  Document      Page 2 of 5


                  Debtor will resume making all future regular monthly installment payments
                    in the amount of $1,730.03, pending further notice from the mortgage
                    company, as they become due commencing January 1, 2020.

                  Debtor will cure any arrearage currently due to the Movant for the months
                    of August 1, 2019 through December 1, 2019, in the total amount of
                    $8,416.46, which arrears were calculated as follows:

       Number of Missed From                To                Monthly Payment       Total     Missed
       Payments                                               Amount                Payments
       1                    08/01/2019      08/01/2019        $1,473.78             $1,473.78
       4                    09/01/2019      12/01/2019        $1,730.03             $6,920.12
       NSF Fee:                                                                     $30.00
       Less partial payments (suspense balance):                                    ($7.44)
                                                                 Total Payments:    $8,416.46

                    a.      The arrearage amount set forth herein is contingent upon the
                            sufficient clearing of any previously applied post-petition funds.
                    b.      Payment in the amount of $5,000.00 to be received by lender on
                            or before December 31, 2019, the source of these cure funds
                            being from USAA insurance proceeds on a total loss of Debtor's
                            Toyota Tacoma.
                    c.      The source of the remaining cure funds will be from Debtor taking
                            on additional monthly truck driving trips, with the rate of pay
                            varying upon the trip, with such additional work to be undertaken
                            only for the cure period anticipated by this order, and with such
                            extra monthly work to be taken to be sufficient for the cure
                            payment amount each month.
                    d.      Payment in the amount of $569.41 to be received by lender on or
                            before January 15, 2020.
                    e.      Payment in the amount of $569.41 to be received by lender on or
                            before February 15, 2020.
                    f.      Payment in the amount of $569.41 to be received by lender on or
                            before March 15, 2020.
                    g.      Payment in the amount of $569.41 to be received by lender on or
                            before April 15, 2020.
                    h.      Payment in the amount of $569.41 to be received by lender on or
                            before May 15, 2020.
                    i.      Payment in the amount of $569.41 to be received by lender on or
                            before June 15, 2020.
                    j.      All future payments made pursuant to the terms of this Order
                            should be forwarded to the following address until further
                            notice:
Case 19-70763-SCS     Doc 31      Filed 12/26/19 Entered 12/26/19 08:32:07                   Desc Main
                                 Document      Page 3 of 5


                                             Wells Fargo Home Mortgage
                                             PO Box 14507
                                             Des Moines, IA 50306

                  Should the Debtor fail to satisfy these conditions, the Movant will have
                    relief from stay and may proceed forthwith to enforce its security
                    agreement, subsequent to ten (10) days' Notice of Default to the Chapter
                    13 Trustee, Debtor and Counsel for Debtor. In the event Debtor fails to
                    timely reinstate in accordance with any such Notice of Default, Relief will
                    be automatic, with no further hearing or order required. In the event relief
                    is granted, foreclosure proceedings may be commenced incident to state
                    law. Further, Movant's counsel shall docket with the Court a disposition
                    incident to such Notice of Default, either by verification that the Notice of
                    Default has not been cured and relief has therefore been granted or by
                    the withdrawal of the Notice of Default.

                  The automatic stay is modified to permit the Noteholder or servicing agent
                    to send the Debtor any payment coupons, payment statements or
                    invoices, notices of late payment, notices of payment changes, notices of
                    servicing transfers, or any other notice, other than a notice of acceleration
                    or demand for payment of the entire balance, normally sent to customers
                    in the ordinary course of business.

                  Should the Debtor default pursuant to the terms contained herein, unless
                    otherwise ordered by this Court, Movant shall be entitled to reasonable
                    attorney's fees in an amount not to exceed $100.00 for the issuance of a
                    Notice of Default, and additional attorney's fees not to exceed $200.00, for
                    docketing of appropriate subsequent pleadings or correspondence incident
                    to such Notice of Default.

                  Once the Debtor makes all of the stipulated payments during the cure
                    period as required in the Order, then all mortgage payments, costs, fees
                    and late charges will be deemed current from the date of the filing of the
                    bankruptcy through December 1, 2019.

                  In the event of a default which results in the granting of relief, upon the
                    docketing of verification of such default, the Chapter 13 Trustee will be
                    relieved of any and all obligation to remit payment incident to the
                    arrearages set forth in the Proof of Claim filed by the Movant.

                   Time is of the essence; all future monthly payments must be timely
                    received; a check returned by the bank for any reason is deemed a
                    violation.

                                 !  
                      "      #  #

           $      It is additionally acknowledged that by endorsement of this Order,
                    Counsel for Debtor hereby represents that Debtor has been advised of
                    the terms of the agreement as set forth in this Order.

                 % &    ! !     %'  (   
Case 19-70763-SCS        Doc 31    Filed 12/26/19 Entered 12/26/19 08:32:07             Desc Main
                                  Document      Page 4 of 5


                     '   ! '   '#)  !  " !    
                      %'  ! * ' " "  '   # "#'"
                     '  ' "   '

                  % ' +, "! !  "" #! -./0 $$+,+,  #!
                     ("  "     1"  "!  #


              DATED:                                /s/ Frank J. Santoro
                     Dec 23 2019

                                                    UNITED STATES BANKRUPTCY JUDGE

                                                    NOTICE OF JUDGMENT OR ORDER
                                                    Entered on Docket

                                                      12/26/19



      I ask for this:
      By: /s/ D. Carol Sasser
      D. Carol Sasser, Esquire, Bar No. 28422
      Samuel I. White, P.C.
      596 Lynnhaven Parkway
      Suite 200
      Virginia Beach, VA 23452
      Tel.: (757) 490-9284
      Fax: (757) 490-8143
      dsasser@siwpc.com
      Counsel for Wells Fargo Bank, N.A.

      Seen and Agreed:


      /s/ Nathaniel Webb
      Nathaniel Webb
      Counsel for Debtor
      708-C Thimble Shoals Blvd.
      Newport News, VA 23606-4547

      Seen:


      /s/ Kelly M. Barnhart for:
      R. Clinton Stackhouse, Jr.
      Chapter 13 Trustee
      7021 Harbour View Boulevard
      Suite 101
      Suffolk, VA 23435
      Case No. 19-70763-SCS
Case 19-70763-SCS         Doc 31     Filed 12/26/19 Entered 12/26/19 08:32:07         Desc Main
                                    Document      Page 5 of 5




                                         CERTIFICATE OF SERVICE

              I hereby certify that this proposed Order has been endorsed by all necessary parties
      involved in this proceeding.

                                                        By: /s/ D. Carol Sasser
                                                        D. Carol Sasser, Esquire
                                                        Samuel I. White, P.C.

      The Clerk shall mail a copy of the entered Order to the following:

      R. Clinton Stackhouse, Jr.
      Chapter 13 Trustee
      7021 Harbour View Boulevard
      Suite 101
      Suffolk, VA 23435

      Nathaniel Webb
      Counsel for Debtor
      708-C Thimble Shoals Blvd.
      Newport News, VA 23606-4547

      Rogers A. Foster
      Debtor
      218 Crown Arch
      Suffolk, VA 23435
